DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2017-035008, filed on 02/27/2017, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 9/27/2019 and 07/01/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the terms “corrosion-resistant” and “aluminum-oxide-based” render the claim indefinite.  It is unclear as to what constitutes a material to be aluminum-oxide-based versus not; for example, the term could refer to the fact that aluminum oxide is more than 50% of the composition, or it could refer to aluminum oxide being the largest component in the material, or it could contain aluminum oxide.  Furthermore, it is unclear as to what range of values or properties constitute a material to be “corrosion-resistant” versus not corrosion-resistant.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the term to mean that the substrate is comprised of aluminum oxide as one of its components.  

	In regards to Claims 4-5, the phrase “from the surface toward a side of the substrate” renders the claim indefinite.  It is unclear as to if the term refers to the surface of the covering layer or another surface of the member; furthermore, what side of the member the depth is measured towards.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the phrase to mean “from the surface of the covering layer toward a side of the substrate in a perpendicular direction to the surface of the covering layer”.

In addition to the rejections set forth above, Claims 2-5 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JPH-0717784 (Nagano).
In regards to Claims 1-5, Nagano teaches a member having amorphous carbon impregnated and/or coated with a material forming amorphous carbon by heat treatment (Abstract), and teaches that a member may be composed of a high-density sintered body made of alumina (¶¶4, 14), wherein corrosion treatment is performed (¶21) – corresponding to a corrosion-resistant member, comprising: a substrate composed of an aluminum-oxide-based ceramic (instant Claim 1).  Nagano teaches that the amorphous carbon varies depending on the form of distribution, but is desirable that the amorphous carbon occupies a ratio of about 2 to 60% in area ratio (¶13) – corresponding to a covering layer located on the substrate (instant Claim 1), and overlapping with the claimed range of an element concentration of carbon on a surface of the covering layer is 25-55 atomic % (instant Claim 2).  It is well-settled that where n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Nagano teaches the presence of carbon on the surface, Nagano does not explicitly teach a covering layer composed of an O-Al-C layer located on the substrate (instant Claim 1), a thickness of the covering layer being 10-100 nm (instant Claim 3), a ratio A/B being 5 or greater as claimed (instant Claim 4), and a ratio B/C as claimed (instant Claim 5), Nagano teaches a substantially similar process to that of the instant application.  Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Nagano teaches that sintering aids were added to alumina powder at a ratio of 4% by weight, mixed, pressed, and sintered (¶20), and then carbonized in nitrogen air at 600 °C and graphite at 700 °C.  This is a substantially similar method to that used by applicants to produce the claimed product.  In particular, Applicant teaches that sintering aids are added to aluminum oxide powder, which is then molded and powder pressed and sintered (¶¶19-20), followed by the substrate being put in a container of a carbon and carbonizing at maximum temperatures of 800-.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over online publication “Uniformly Carbon-Covered Alumina and Its Surface Characteristics”, Lin et al., Langmuir 2005, 21, pp 5040-46 (Lin).
In regards to Claim 1, Lin teaches that uniformly carbon-covered alumina (CCA) was prepared via carbonization on the alumina surface (Abstract), wherein a new approach was developed where the alumina surface was coated with a thin layer of carbon (Introduction, Page 5040) – corresponding to a corrosion-resistant member, comprising a substrate composed of an aluminum-oxide-based ceramic, and a layer located on top of the substrate.  Although Nagano teaches the presence of carbon on the surface, Lin does not explicitly teach a covering layer composed of an O-Al-C layer located on the substrate (instant Claim 1), Lin teaches a substantially similar process to that of the instant application.  Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Lin teaches that the alumina was impregnated with sucrose, then dried and calcined at 600 °C in nitrogen for 0.5 h (Experimental Section, Page 5041).  This is a substantially similar method to that used by applicants to produce the claimed product.  In particular, Applicant teaches that sintering aids are added to aluminum oxide powder, which is then molded and powder pressed and sintered (¶¶19-20), followed by the substrate being put in a container of a carbon and carbonizing at maximum temperatures of 800-950 °C (¶21).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including a covering layer composed of an O-Al-C layer located on the substrate (instant Claim 1).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2001-213678 (Nakamaro).
In regards to Claims 1-5, Nakamaro teaches a ceramic wherein a layer containing carbon is formed on the surface of an oxide-based ceramic (¶9), wherein alumina-based ceramic is preferable (¶19) – corresponding to a corrosion-resistant member, comprising a substrate composed of an aluminum-oxide-based ceramic, and a layer located on top of the substrate.  Although Nakamaro teaches the presence of carbon on the surface, Nakamaro does not explicitly teach a covering layer composed of an O-Al-C layer located on the substrate (instant Claim 1), the element concentration of carbon on the surface of the covering layer being  25-55 at.% (instant Claim 2), a thickness of the covering layer being 10-100 nm (instant Claim 3), a ratio A/B being 5 or greater as claimed (instant Claim 4), and a ratio B/C as claimed (instant Claim 5), In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Nakamaro teaches that the raw alumina material is molded and fired, and when a carbon container is used, it is possible to stabilize the permeation of carbon liberated from the carbon source into the oxide-based ceramics (¶64), then calcined in nitrogen at 1400 °C.  This is a substantially similar method to that used by applicants to produce the claimed product.  In particular, Applicant teaches that sintering aids are added to aluminum oxide powder, which is then molded and powder pressed and sintered (¶¶19-20), followed by the substrate being put in a container of a carbon and carbonizing at maximum temperatures of 800-950 °C (¶21) in a carbon container (¶31).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including a covering layer composed of an O-Al-C layer located on the substrate (instant Claim 1), the element concentration of carbon on the surface of the covering layer being  25-55 at.% (instant Claim 2), a thickness of the covering layer being 10-100 nm (instant Claim 3), a ratio A/B being 5 or greater as claimed (instant Claim 4), and a ratio B/C as claimed (instant Claim 5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784